
	
		II
		110th CONGRESS
		2d Session
		S. 3488
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2008
			Mr. Hatch (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a tax credit for qualified donations of employee services.
	
	
		1.Short titleThis Act may be cited as the
			 Incentive to Serve Tax
			 Act.
		2.Tax credit for
			 qualified donations of employee services
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45Q.Qualified
				employee service donations
						(a)In
				generalFor purposes of section 38, the qualified employee
				service donation credit under this section is an amount equal to 25 percent of
				the qualified wages paid or incurred by the taxpayer.
						(b)Qualified
				wagesFor purposes of this section—
							(1)In
				generalThe term qualified wages means the wages
				paid or incurred by an employer during the taxable year to an eligible employee
				during periods in which the eligible employee is performing qualified
				services.
							(2)WagesThe
				term wages has the meaning given to such term by subsection (b) of
				section 3306 (determined without regard to the dollar limitation contained in
				such section).
							(3)Limitation on
				wages taken into accountThe amount of qualified wages which may
				be taken into account with respect to any individual shall not exceed $100,000
				per year.
							(4)Coordination
				with other credits
								(A)Work
				opportunity creditThe term qualified wages shall
				not include wages attributable to service rendered during the 1-year period
				beginning with the day the individual begins work for the employer if any
				portion of such wages is taken into account in determining the credit under
				section 51.
								(B)Indian
				employment creditThe term qualified wages shall not
				include wages with respect to any employee if a credit is allowed for wages
				paid to such employee under section 45A.
								(c)Eligible
				employeeFor purposes of this section, the term eligible
				employee means any employee of the employer who performs qualified
				services at the direction of the employer and with the employee's consent for a
				period of not less than 160 hours for which such employee was fully compensated
				during the taxable year of the employer.
						(d)Qualified
				servicesFor purposes of this section—
							(1)In
				generalThe term qualified services means—
								(A)eligible direct
				services to recipients or beneficiaries of charitable organizations and
				community agencies,
								(B)the recruitment
				and coordination of activities of volunteers providing such eligible direct
				services, or
								(C)the building of
				the capacity of such organizations and agencies to provide such eligible direct
				services.
								(2)Eligible direct
				servicesThe term eligible direct services means
				direct services which advance 1 or more of the following:
								(A)Improving the
				quality of education in public schools for economically disadvantaged
				students.
								(B)Expanding and
				improving access to health care.
								(C)Improving and
				conserving energy and natural resources.
								(D)Improving
				economic opportunities for economically disadvantaged individuals.
								(E)Improving
				disaster preparedness and response.
								(e)VerificationNo
				amount shall be allowed as a credit under subsection (a) for qualified wages
				for qualified services with respect to which the taxpayer has not submitted
				such information or certification as the Secretary determines necessary to
				ensure the performance of such qualified services.
						(f)Special
				rulesFor purposes of this section, rules similar to the rules of
				section 52 shall
				apply.
						.
			(b)Credit treated
			 as business creditSection
			 38(b) of the Internal Revenue Code of 1986 (relating to current year business
			 credit) is amended by striking and at the end of paragraph (32),
			 by striking the period at the end of paragraph (33) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(34)the credit determined under section
				45Q(a).
					.
			(c)Conforming
			 amendments
				(1)Section 196(c) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (12), by striking the period at the end of paragraph (13)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
					
						(14)the qualified
				employee service credit under section
				45Q(a).
						.
				(2)Section 280C(a)
			 of such Code is amended by inserting 45Q(a), after
			 45A(a).
				(d)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45Q. Qualified employee service
				donations.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to wages paid or incurred after the date of the
			 enactment of this Act.
			3.ExclusionSection 148 of the National and Community
			 Service Act of 1990 (42 U.S.C. 12604) is amended—
			(1)by redesignating
			 subsection (g) as subsection (h); and
			(2)by inserting after subsection (f) the
			 following:
				
					(g)Exclusion from incomeThe amount of an educational award provided
				to an individual under this section shall not be included in the gross income
				of the individual for purposes of the Internal Revenue Code of
				1986.
					.
			
